Mayham, P. J.
We think the judgment overruling the demurrers in this case right, and that the reasons given by the learned trial judge in his opinion printed in the case are sound. We are also of the opinion that the order made by the special term, consolidating the several interlocutory judgments into one, was correct practice, under the circumstances of this case. That order was made on the application of the defendants, and was for their benefit, and seems to conform to the demand in their notice of motion. From that order the plaintiff has not appealed, and we do not think the defendants are in a position to ask for its reversal. The judgments entered upon the demurrers, and the order consolidating the interlocutory judgments into one, are affirmed, with costs, with leave to the defendants, within 20 days after the service of the order of affirmance, to answer the complaint on payment of costs. All concur.